EXHIBIT 4.2 TOYOTA MOTOR CREDIT CORPORATION AND AS TRUSTEE FORM OF INDENTURE DATED AS OF [] $[] TMCC DEMAND NOTES CROSS-REFERENCE TABLE (Not a part of this Indenture) TIA SECTION INDENTURE SECTION ss.310 (a)(1) (a) (2) (a) (3) N.A. (a) (4) N.A. (a) (5) (b) (c) N.A. ss.311 (a) (b) (c) N.A. ss.312 (a) (b) (c) ss.313 (a) (b) (1) N.A. (b) (2) (c) (d) ss.314 (a) (b) N.A. (c) (1). (c) (2) (c) (3) 4.09 (c) (d) N.A. (e) (f) N.A. ss.315 (a) 7.01(b) (b) (c) 7.01(a) (d) 7.01 (c ) (e) ss.316 (a) (last sentence) (a) (1) (A) (a) (1) (A) (a) (2) N.A. i (b) (c) ss.317 (a) (1) (a) (2) (b) ss.318 (a) N.A. means not applicable ii TABLE OF CONTENTS PAGE ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE. 1 SECTION 1.01. DEFINITIONS. 1 SECTION 1.02. INCORPORATION BY REFERENCE OF TIA. 1 SECTION 1.03. RULES OF CONSTRUCTION. 2 ARTICLE II. THE NOTES. 2 SECTION 2.01. FORM; TITLE AND TERMS. 2 SECTION 2.02. EXECUTION AND AUTHENTICATION. 3 SECTION 2.03. NOTES REGISTER. 4 SECTION 2.04. PAYING AGENT TO HOLD MONEY IN TRUST. 5 SECTION 2.05. HOLDER LISTS. 5 SECTION 2.06. TRANSFER AND EXCHANGE. 5 SECTION 2.07. REPLACEMENT NOTES. 6 SECTION 2.08. OUTSTANDING NOTES. 6 SECTION 2.09. NOTES NOT OUTSTANDING. 7 SECTION 2.10. RESERVED. 7 SECTION 2.11. CANCELLATION. 7 SECTION 2.12. DEFAULTED INTEREST. 7 SECTION 2.13. PERSONS DEEMED OWNERS. 8 SECTION 2.14. COMPUTATION OF INTEREST. 9 ARTICLE III. REDEMPTION. 9 SECTION 3.01. REDEMPTION. 9 ARTICLE IV. COVENANTS. 9 SECTION 4.01. PAYMENT OF NOTES. 9 SECTION 4.02. MAINTENANCE OF OFFICE OR AGENCY; PAYING AGENT AND REGISTRAR. 10 SECTION 4.03. COMPANY STATEMENT AS TO COMPLIANCE; NOTICE OF CERTAIN DEFAULTS. 10 ARTICLE V. CONSOLIDATIONS AND MERGERS, ETC. 11 SECTION 5.01. COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS. 11 SECTION 5.02. SUCCESSOR PERSON SUBSTITUTED FOR COMPANY. 11 ARTICLE VI. DEFAULT AND REMEDIES. 12 SECTION 6.01. EVENTS OF DEFAULT. 12 iii TABLE OF CONTENTS (continued) PAGE SECTION 6.02. ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT. 12 SECTION 6.03. COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 13 SECTION 6.04. TRUSTEE MAY FILE PROOFS OF CLAIM. 14 SECTION 6.05. TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF NOTES. 14 SECTION 6.06. APPLICATION OF MONEY COLLECTED. 15 SECTION 6.07. LIMITATION ON SUITS. 15 SECTION 6.08. UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PRINCIPAL AND INTEREST. 16 SECTION 6.09. RESTORATION OF RIGHTS AND REMEDIES. 16 SECTION 6.10. RIGHTS AND REMEDIES CUMULATIVE. 16 SECTION 6.11. DELAY OR OMISSION NOT WAIVER. 16 SECTION 6.12. CONTROL BY HOLDERS OF NOTES. 16 SECTION 6.13. WAIVER OF PAST DEFAULTS. 17 SECTION 6.14. UNDERTAKING FOR COSTS. 17 ARTICLE VII. TRUSTEE. 18 SECTION 7.01. DUTIES OF TRUSTEE. 18 SECTION 7.02. RIGHTS OF TRUSTEE. 19 SECTION 7.03. INDIVIDUAL RIGHTS OF TRUSTEE. 19 SECTION 7.04. TRUSTEE’S DISCLAIMER. 20 SECTION 7.05. NOTICE OF DEFAULTS. 20 SECTION 7.06. REPORTS BY TRUSTEE TO HOLDERS. 20 SECTION 7.07. COMPENSATION AND INDEMNITY. 20 SECTION 7.08. REPLACEMENT OF TRUSTEE. 21 SECTION 7.09. SUCCESSOR TRUSTEE BY MERGER, ETC. 22 SECTION 7.10. ELIGIBILITY; DISQUALIFICATION. 22 SECTION 7.11. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY. 22 ARTICLE VIII. DEFEASANCE; SATISFACTION AND DISCHARGE. 23 SECTION 8.01. DEFEASANCE OF THE INDENTURE. 23 SECTION 8.02. SATISFACTION AND DISCHARGE OF THE INDENTURE. 24 SECTION 8.03. SURVIVAL OF CERTAIN OBLIGATIONS. 24 SECTION 8.04. ACKNOWLEDGMENT OF DISCHARGE BY TRUSTEE. 25 SECTION 8.05. APPLICATION OF TRUST MONEY. 25 SECTION 8.06. REPAYMENT TO THE COMPANY. 25 SECTION 8.07. REINSTATEMENT. 25 ARTICLE IX. AMENDMENTS, SUPPLEMENTS AND WAIVERS. 26 iv TABLE OF CONTENTS (continued) PAGE SECTION 9.01. WITHOUT CONSENT OF HOLDERS. 26 SECTION 9.02. WITH CONSENT OF HOLDERS. 26 SECTION 9.03. COMPLIANCE WITH TIA. 28 SECTION 9.04. REVOCATION AND EFFECT OF CONSENTS. 28 SECTION 9.05. NOTATION ON OR EXCHANGE OF NOTES. 28 SECTION 9.06. TRUSTEE TO SIGN AMENDMENTS, ETC. 29 SECTION 9.07. EFFECT OF SUPPLEMENTAL INDENTURES. 29 ARTICLE X. MEETINGS OF AND ACTIONS BY HOLDERS. 29 SECTION 10.01. PURPOSES FOR WHICH MEETINGS MAY BE CALLED. 29 SECTION 10.02. MANNER OF CALLING MEETINGS. 30 SECTION 10.03. CALL OF MEETINGS BY COMPANY OR HOLDERS. 30 SECTION 10.04. WHO MAY ATTEND AND VOTE AT MEETINGS. 30 SECTION 10.05. REGULATIONS MAY BE MADE BY TRUSTEE; CONDUCT OF THE MEETING; VOTING RIGHTS; ADJOURNMENT. 30 SECTION 10.06. VOTING AT THE MEETING AND RECORD TO BE KEPT. 31 SECTION 10.07. EXERCISE OF RIGHTS OF TRUSTEE OR HOLDERS MAY NOT BE HINDERED OR DELAYED BY CALL OF MEETING. 32 SECTION 10.08. EVIDENCE OF ACTION TAKEN BY HOLDERS. 32 SECTION 10.09. PROOF OF EXECUTION OF INSTRUMENTS AND OF HOLDING OF NOTES. 33 SECTION 10.10. RIGHT OF REVOCATION OF ACTION TAKEN. 33 ARTICLE XI. MISCELLANEOUS. 33 SECTION 11.01. TIA CONTROLS. 33 SECTION 11.02. NOTICES. 33 SECTION 11.03. COMMUNICATIONS BY HOLDERS WITH OTHER HOLDERS. 34 SECTION 11.04. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT. 34 SECTION 11.05. STATEMENTS REQUIRED IN CERTIFICATE OR OPINION. 35 SECTION 11.06. RULES BY TRUSTEE, PAYING AGENT, REGISTRAR. 35 SECTION 11.07. LEGAL HOLIDAYS. 35 SECTION 11.08. GOVERNING LAW. 35 SECTION 11.09. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS. 36 SECTION 11.10. NO RECOURSE AGAINST OTHERS. 36 SECTION 11.11. SUCCESSORS. 36 SECTION 11.12. DUPLICATE ORIGINALS. 36 SECTION 11.13. SEVERABILITY. 36 SECTION 11.14. HEADINGS AND TABLE OF CONTENTS. 36 v TABLE OF CONTENTS (continued) PAGE ANNEX I.
